We find no error in the decision of the Common Pleas Division charging the executors with interest. The grounds for thus charging *Page 615 
them are clearly set forth in that decision. We concur in those grounds and adopt them as a part of our opinion.
The fact that it was not made to appear at the trial that the executors knew who the persons were that were entitled to share in the money in their hands, or their places of residence, is not enough to relieve them from the payment of interest. Even if such was the fact, it was still the duty of the executors to have deposited the money where it would have earned interest for the benefit of those entitled to the money when they were ascertained. Esmond v. Brown, ante, p. 48; Marsh v.Hague, 1 Edw. Ch. 174, 187; Lyon v. Maganos, 7 Gratt. 377;Bourne v. Mechan, 1 Gratt. 298.
The executors' petition for a new trial is denied and dismissed with costs, and the cause is remitted to the Common Pleas Division for entry of decree in accordance with its decision.